           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

                                          )
SUSAN MARIE ORTEGA,                       )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       ) CIVIL ACTION NO. 19-0217-CG-M
                                          )
RONNIE EARL JACKSON,                      )
                                          )
      Defendant.                          )

                                      ORDER

      This matter is before the Court on the parties Joint Notice of Settlement

(Doc. 10). It is ORDERED that all claims in the above-styled action are

DISMISSED WITH PREJUDICE subject to the right of any party to reinstate the

action within thirty (30) days of the date of this order should the settlement

agreement not be consummated.

      DONE and ORDERED this 9th day of March, 2020.



                                      /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE
